Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-44, 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant recites …said further loop connects said two loops of said at least one loop to another.  The language is judged/held to have been vague and indefinite inasmuch as …said further loop is positioned in the further fastening apparatus.  It is not seen how this “further loop” can connect the “said two loops of said at least one loop to one another. Applicant is therefore  requested to explain what is intended in Claim 41and to point to the specific portion of applicant’s specification (not the claim itself) where the limitation recited in Claim 41 is explained. As further applied to Claim 42 applicant recites inter alia  ..at least one loop 
As applied to Claim 51 inasmuch as the language … providing the at least one loop with two loop ends forming the other end of the earthing line Is held to be unclear, vague and indefinite for at least the following reason.  It is not understood that applicant provides “at least one loop” but that “at least one loop” has two loop ends.  In a limiting 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  35-37, 47, 49 and 51 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by  Lavarack et al (Pat. No. 1,887,272); hereinafter Lavarack et al..
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 35-52 are rejected under 35 U.S.C. 103 as being unpatentable over Lavarack et al.
Lavarack et al teach a trunking riser connector which include conductors for railroad signaling to make an electrical connection to a railroad track rail. Plate (1) with raised portion (4).  The raised portions have grooves (5, 6) which preferably are substantially semi-circular.  When two wires are placed in these grooves the wires touch each other.  Approximately at the center of the center of the plate a bared end (8) of an electrical conductor (9) is placed and lies substantially  parallel and above the two grooves. (Cf. page 1). It  would have been obvious to provide a rail vehicle including an electrical connecting line being a rail vehicle earthing line (17, 18), said electrical connecting line having one end and constructed as at least one loop; said at least one loop having two loop ends forming another end of said connecting line and a fastening apparatus (Cf. Figs  4 & 5) disposed at said one end of said connecting line. The rationale for the obviousness conclusion is that Lavarack et al teach an earthing (electrical) connection line for a rail vehicle wherein the electrical connecting line has  a loop (configuration) and is fasten to a fastening apparatus is at least observed in Figures 5 and 6. As applied to Claim 36 inasmuch as Lavarack et al teach that the electrical connecting line (which has two looped wires) is configured to conduct current from the other end of the connecting line e.g. the rail to riser (22) the limitations recited in said Claim 36 are held to have been obvious in view of Lavarack et al.  As further applied to Claim 37 inasmuch as Lavarack et al teach that the loop on the connecting line is bent at least in the fastened region to a fastening apparatus the limitations recited in sad Claim 37 is held to have been obvious in view of Lavarack et al.  As further 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729